PER CURIAM.
This is an appeal from a decree of the District Court for the Eastern District of Pennsylvania. The appellant filed a libel in personam in admiralty to recover damages and maintenance for personal injuries alleged to have been sustained while serving as oiler on the steamship “Emidio”. The appellant claimed that he sustained permanent injury to his back by reason of being required to swing a sledge hammer which was too heavy for a man of his size and weight. He later amended the libel and alleged that the appellee was negligent in that it failed to provide a safe scaffold, permitted the scaffold to be covered with oil and grease, and permitted the sledge hammer to be covered with grease. The District Court dismissed the libel. It found as a fact that there was no negligence; that the appellant had received the care and maintenance to which he was entitled; and that the appellant’s claim was barred by releases which he had signed. The releases were undoubtedly valid. The Adonis, 3 Cir., 38 F.2d 743.
We find no error in the findings of fact and conclusions of law.
Decree affirmed.